DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 12, it is unclear how the saddle can be for positioning between the cage structure and the spinal fixation rod (claim 10, from which claim 12 depends) when the saddle is a part of the cage structure itself (claim 12).  For the purpose of examination, it is assumed the saddle is for positioning between the remainder of the cage structure and the spinal fixation rod.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 8-11, 13, 14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2013/0150852 (Shluzas).
Regarding claim 1, Shluzas discloses a spinal fixation system (310), comprising: a connector body (312) configured to be coupled in a position relative to a spinal fixation rod (340) (see Figs. 4 and 4A): and a cage structure (342) configured to be coupled with the connector body (see Figs. 4-4B), the cage structure having a first end (end including lower opening into cavity 344, see paragraph [0085]), a second end (350), and a sidewall (body of retainer 342) between the first end and the second end, the first end having a first aperture (lower opening into cavity 344, see paragraph [0085]) to receive a head (318) of an engagement member (314) (see paragraph [0085] and Figs. 4-4B), the sidewall having at least one sidewall aperture (slots 348 and 352); wherein the at least one sidewall aperture facilitates a first outermost circumference around the first end and a first distance between the first end and the second end, when the cage structure is in a relaxed position with the head of the engagement member disconnected from the cage structure (see paragraphs [0087]-[0091] and [0093] and Fig. 4A; cage 342 is in a first position that is closer to lower end 330 of connector body 312 when the head of the engagement member is either disconnected from the cage or fully inserted into the cage and no force is applied by the head of the engagement member onto the cage 342; in this first position, the cage has a non-expanded outermost circumference around the first end and an increased axial length between the first end and the second); wherein the at least one sidewall aperture facilitates a second outermost circumference around the first end and a second distance between the first end and the second end, when the cage structure is in a compressed position from the head of the engagement member engaging the first end of the cage structure (see paragraphs [0087], [0089], and [0092] and Fig. 4B; cage 342 is in a second position that is closer to upper end 328 of connector body 312 when the head of the engagement member is being inserted into the cage and a compressive force is being applied by the head of the engagement member onto the cage 342; in this second position, the cage has a radially expanded outermost circumference around the first end and a decreased axial length between the first end and the second); and wherein the second outermost circumference is greater than the first outermost circumference (the outermost circumference of the cage 342 is greater when in the second position shown in Fig. 4B than when in the first position shown in Fig. 4A); and wherein the first distance is greater than the second distance (the axial length between the first and second ends of the cage 342 is greater in the first position shown in Fig. 4A than when in the second position shown in Fig. 4B).
Regarding claim 2, Shluzas discloses wherein the sidewall has a plurality of sidewall apertures (348 and 352); and wherein the plurality of sidewall apertures facilitate the first distance, the second distance, the first outermost circumference, and the second outermost circumference (slots 348 and 352 facilitate transitioning of the cage between the first and second distances and first and second circumferences, see paragraphs [0087]-[0093] and Figs. 4A and 4B).
Regarding claim 6, Shluzas discloses wherein the at least one sidewall aperture comprises a helical shape (slot 352 can comprise a helical shape, see paragraph [0086]).
Regarding claim 8, Shluzas discloses wherein each of the cage structure  and the head of the engagement member comprises a frusto-spherical shape (see Figs. 4-4B; cavity 344 of cage 342 and head portion 318 have partially spherical shapes with a flat top portion).
Regarding claim 9, Shluzas discloses wherein a third outermost circumference exists around the first end once the head of the engagement member is engaged beyond the first end and within an interior of the cage structure (see Fig. 4A and paragraph [0093]; cage 342 returns to a first position that is closer to lower end 330 of connector body 312 when the head of the engagement member is fully inserted into the cage and force is no longer applied by the head of the engagement member onto the cage 342; in this first position, the cage has a non-expanded outermost circumference around the first end), wherein the third outermost circumference is less than the second outermost circumference (the outermost circumference of the cage 342 is less when in the first position shown in Fig. 4A than when in the second position shown in Fig. 4B).
Regarding claims 10, 11, and 13, Shluzas discloses wherein the connector body comprises a saddle (U-shaped channel 320 formed by legs 322/324) for positioning between the cage structure and the spinal fixation rod (see Figs. 4-4B), wherein the saddle includes a slot (320) for engaging an outer surface of the spinal fixation rod (340) (see Figs. 4-4B).
Regarding claim 14, Shluzas discloses wherein the connector body (312) comprises a chamber (336) in which the cage structure is configured to be coupled (see Figs. 4A and 4B).
Regarding claim 16, Shluzas discloses wherein the cage structure has a third outermost circumference, greater than the first outermost circumference and the second outermost circumference, at a position between the first end and the second end (see marked-up Figs. 4A and 4B below).

    PNG
    media_image1.png
    378
    1294
    media_image1.png
    Greyscale

Regarding claim 17, Shluzas discloses a spinal fixation apparatus (342), comprising: a first end (end including lower opening into cavity 344, see paragraph [0085]) for selectively flexing to expand in diameter when receiving a head (318) of an engagement member (314) (see paragraphs [0085] and [0092]), the engagement member for coupling to a portion of a spine (see paragraph [0081]); and a flexible sidewall (body of retainer 342) between the first end and a second end (350), the flexible sidewall to selectively expand in length, between the first end and the second end, when the first end is not in receipt of the head of an engagement member and alternatively to contract in length when the first end is in receipt of the head of the engagement member (see paragraphs [0086], [0087], [0092], and [0093] and Figs. 4A and 4B; slots 352 allow for axial lengthening of retainer 342 when the head of the engagement member is absent or fully inserted into the retainer, and allow for axial shortening of retainer 342 when the head of the engagement member is being inserted into the retainer).
Regarding claim 18, Shluzas discloses wherein the flexible sidewall comprises at least one aperture (348/352).
Regarding claim 19, Shluzas discloses wherein a portion of the flexible sidewall, between the first end and the second end, has a greater circumference than a first circumference at the first end and greater than a second circumference at the second end (see marked-up Fig. 4a below).

    PNG
    media_image2.png
    345
    769
    media_image2.png
    Greyscale

Regarding claim 20, Shluzas discloses a method (see paragraphs [0081]-[0094] and Figs. 4-4B) of assembling a spinal fixation system (310), comprising: providing a connector body (312), the connector body configured to be coupled in a position relative to a spinal fixation rod (340) (see Figs. 4 and 4A): providing a cage structure (342), the cage structure having a first end (end including lower opening into cavity 344, see paragraph [0085]), a second end (350), and a sidewall (body of retainer 342) between the first end and the second end, the first end having a first aperture (lower opening into cavity 344, see paragraph [0085]) to receive a head (318) of an engagement member (314) (see paragraph [0085] and Figs. 4-4B), the sidewall having at least one sidewall aperture (slots 348 and 352); wherein the cage structure has a first outermost circumference around the first end and a first distance between the first end and the second end, when the cage structure is in a relaxed position with the head of the engagement member disconnected from the cage structure (see paragraphs [0087]-[0091] and [0093] and Fig. 4A; cage 342 is in a first position that is closer to lower end 330 of connector body 312 when the head of the engagement member is either disconnected from the cage or fully inserted into the cage and no force is applied by the head of the engagement member onto the cage 342; in this first position, the cage has a non-expanded outermost circumference around the first end and an increased axial length between the first end and the second); wherein the cage structure has a second outermost circumference around the first end and a second distance between the first end and the second end, when the cage structure is in a compressed position from the head of the engagement member engaging the first end of the cage structure (see paragraphs [0087], [0089], and [0092] and Fig. 4B; cage 342 is in a second position that is closer to upper end 328 of connector body 312 when the head of the engagement member is being inserted into the cage and a compressive force is being applied by the head of the engagement member onto the cage 342; in this second position, the cage has a radially expanded outermost circumference around the first end and a decreased axial length between the first end and the second); wherein the second outermost circumference is greater than the first outermost circumference (the outermost circumference of the cage 342 is greater when in the second position shown in Fig. 4B than when in the first position shown in Fig. 4A); wherein the first distance is greater than the second distance (the axial length between the first and second ends of the cage 342 is greater in the first position shown in Fig. 4A than when in the second position shown in Fig. 4B); and coupling the cage structure to the connector body (see paragraph [0091] and Figs. 4-4B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shluzas.
Regarding claims 3 and 7, Shluzas discloses that the slots 352 are interposed between annular upper portion 352 (which forms the second end of retainer 342) and the lower portion of retainer 342 that includes tabs 346 (which are defined by slots 348 that extend from the first end of the retainer 342) (see paragraph [0086]).  Thus, each sidewall aperture is formed of a slot 348 that extends from the first end and is joined by a slot 352 which extends to the second end.  In the alternative that Shluzas does not explicitly teach each slot 348 intersecting with a slot 352, it would have been obvious to have slots 352 extend throughout the entire intermediate portion of the retainer 342 such that they intersect with slots 348 in order to provide additional flexibility to the retainer, and because Shluzas suggests that the extent to which the slots 352 extend around the retainer is a design choice of the user (see paragraph [0086]; slots may extend less than or greater than 360 degrees around the circumference).  
Regarding claim 4, Shluzas discloses wherein each sidewall aperture in the plurality of sidewall apertures comprises a helical shape (each sidewall aperture is partially composed of a helical slot 352, see paragraph [0086]). 
Regarding claim 5, Shluzas discloses wherein at least one sidewall aperture in the plurality of sidewall apertures comprises a helical shape (each sidewall aperture is partially composed of a helical slot 352, see paragraph [0086]).
Claims 10, 12, 13, and 15 are rejected under 35 U.S.C. 103 as unpatentable over Shluzas.
Regarding claims 10, 12, and 13, Shluzas fails to disclose wherein the cage structure comprises a saddle for positioning between the cage structure and the spinal fixation rod, wherein the saddle includes a slot for engaging an outer surface of the spinal fixation rod.  However, another embodiment (110) of Shluzas discloses a cage structure (142) that comprises a saddle (158/160/162) for positioning between a remainder of the cage structure and a spinal fixation rod (140) (see Figs. 2-2B), wherein the saddle includes a slot (162) for engaging an outer surface of the spinal fixation rod (see paragraph [0058] and Figs. 2-2B).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the cage structure 342 of Shluzas to comprise a saddle as suggested by the embodiment 110 of Shluzas in order to facilitate supporting and securing of the spinal rod in the system of Shluzas (see Shluzas, paragraph [0058]).
Regarding claim 15, Shluzas discloses wherein the sidewall has one or more helical apertures (252), including the at least one side wall aperture (see paragraph [0086]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective fling date of the invention to provide three such helical apertures as Shluzas suggests the number of helical apertures is a matter of design choice (see paragraph [0086]) and because such a modification merely involves a duplication of parts, and it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the references disclose similar spinal implant assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773